                          United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Miguel Contreras
                                                               Civil Action No. 18cv717-MMA(AGS)

                                                Plaintiff,
                                         V.
J. Herrera, Correctional Officer                                 JUDGMENT IN A CIVIL CASE


                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court dismisses this civil action in its entirety without prejudice based on Plaintiff’s failure to state
a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and §
1915A(b), and because he has failed to prosecute as required by Court’s October 4, 2018 Order
requiring amendment. The Court further certifies that an IFP appeal would not be taken in good
faith pursuant to 28 U.S.C. § 1915(a)(3) and directs the Clerk to enter a final judgment of dismissal and
close the file.




Date:          12/13/18                                           CLERK OF COURT
                                                                  JOHN MORRILL, Clerk of Court
                                                                  By: s/ R. Chapman
                                                                                       R. Chapman, Deputy
